Case
 Case1:15-cv-05345-AJN-KHP
      1:15-cv-05345-AJN-KHP Document
                             Document1100-1
                                      1102 Filed
                                            Filed07/08/19
                                                  07/03/19 Page
                                                            Page12ofof47




                                                                                 07/08/2019




                                see




                        see City of Almaty, Kazakhstan et ano. v. Sater et al.



                  see
Case
 Case1:15-cv-05345-AJN-KHP
      1:15-cv-05345-AJN-KHP Document
                             Document1100-1
                                      1102 Filed
                                            Filed07/08/19
                                                  07/03/19 Page
                                                            Page23ofof47
Case
 Case1:15-cv-05345-AJN-KHP
      1:15-cv-05345-AJN-KHP Document
                             Document1100-1
                                      1102 Filed
                                            Filed07/08/19
                                                  07/03/19 Page
                                                            Page34ofof47




                                                  Andrew T. Solomon
                                                  July 3, 2019




           July 8
Case
 Case1:15-cv-05345-AJN-KHP
      1:15-cv-05345-AJN-KHP Document
                             Document1100-1
                                      1102 Filed
                                            Filed07/08/19
                                                  07/03/19 Page
                                                            Page45ofof47
